Citation Nr: 1454329	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for breast cancer with simple mastectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1983 to August 1984 and from April 1986 to August 1985.  

By rating action in July 2003, the RO denied service connection for breast cancer with simple mastectomy.  The Veteran was notified of this decision and did not appeal.  In February 2006, the RO found that new and material evidence had not been submitted to reopen the claim.  The Veteran and her representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a February 2010 RO decision, which subsequently reopened the claim and denied the Veteran's claim on the merits.  A hearing at the RO before the undersigned was held in March 2014.  

The issue of service connection for breast cancer with simple mastectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for breast cancer with simple mastectomy was last finally denied by the RO in February 2006.  

2.  The additional evidence received since the February 2006 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The unappealed February 2006 RO decision which denied service connection for breast cancer with simple mastectomy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  

2.  Additional evidence received since the February 2006 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), VA has certain obligations to notify and assist the appellant (Veteran).  Given that this decision reopens the claim of service connection for breast cancer with simple mastectomy and then remands the appeal, an exhaustive analysis of VA's compliance with these statutes is not in necessary.  

Finality

In this case, while the RO found that new and material evidence has been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for service connection for breast cancer with simple mastectomy was last finally denied by the RO in February 2006, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the February 2006 RO decision, nor did she file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran's claim was initially denied by the RO in July 2003 on the basis that she was not shown to have breast cancer in service or within one year of discharge from service.  The RO declined to reopen the Veteran's claim in February 2006, because she did not submit any new and material evidence.  In order for the claim to be reopened, new and material evidence must have been added to the record since the February 2006 decision that showed the Veteran's breast cancer was first manifested in service or within one year of discharge from service.  

Relevant evidence submitted and obtained since the February 2006 rating decision includes a letter from a service department physician and a news report interview with a private physician on the subject of breast cancer.  The service department physician opined that the Veteran's breast cancer had been present for "at least 12 months" prior to being diagnosed in 1999.  The news report interview with a private physician indicated that most breast cancers take from six to eight years to become big enough to be felt or seen on mammogram.  

In this case, the service department physician's opinion that the Veteran's breast cancer was present for "at least 12 months" prior to being discovered, when considered with the private physician's opinion that "most breast cancers" take six to eight years to become large enough to be seen on mammogram suggests that the Veteran's breast cancer may have first manifested during her active service or within one year of service separation.  This evidence addresses the basis for the previous denial and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

As the Board finds that the additional medical evidence is new and material, there is no need to discuss whether any other evidence is likewise new and material, as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim is reopened, the Board finds that further development of the evidence is necessary, and such will be discussed in the Remand section below.  


ORDER

To the extent that new and material evidence has been submitted, the appeal to reopen the claim of service connection for breast cancer with simple mastectomy is granted.  


REMAND

In view of the favorable decision to reopen the claim of service connection for breast cancer with simple mastectomy, the RO must now consider the issue on a de novo basis.  

Initially, it should be noted that service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

In order to establish service connection, there must be: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, while the Veteran argues that her breast cancer was first diagnosed while she was on the Temporary Disability Retirement List (TDRL) in 1999, therefore, she was still on active duty, it should be noted that TDRL is not active service.  The Veteran's argument notwithstanding, the additional medical evidence of record suggests that her breast cancer may have first manifested while she was on active service or within one year of her discharge from service in August 1995.  As the Veteran has never been examined by VA to determine the nature or date of onset of her breast cancer, the Board finds that an examination is necessary in this case.  

Part of VA's duty to assist under the VCAA is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to service.  38 C.F.R. § 3.159(c)(4) (2014).  Therefore, one must be provided to her.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability at issue.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
2.  The Veteran should be afforded a VA oncology examination to determine the etiology and date of onset of her breast cancer.  The claims folder and a copy of this remand should be made available to the oncologist for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's breast cancer was manifested in service, or within one year of discharge from service in August 1995.  

The examiner should review the entire record, including the Veteran's service treatment records and post-service medical records prior to formulating an opinion.  A fully articulated medical rationale for any opinion expressed must be set forth in the examination report.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the RO/AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3.  After the requested development has been completed, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.   

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


